Name: Commission Regulation (EEC) No 1381/89 of 22 May 1989 amending Regulations (EEC) No 1035/88 and (EEC) No 999/89 on standing invitations to tender in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5. 89 Official Journal of the European Communities No L 139/5 COMMISSION REGULATION (EEC) No 1381/89 of 22 May 1989 amending Regulations (EEC) No 1035/88 and (EEC) No 999/89 on standing invitations to tender in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, forming part of the production of the 1988/89 marketing year entitled to the reimbursement of storage costs under Article 8 of Regulation (EEC) No 1785/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Articles 13 (2), 18 (5), 19 (4) and (7) thereof, Whereas the intervention price for white sugar fixed by Council Regulation (EEC) No 1 254/89 (3) for the 1989/90 marketing year is less than that fixed for the 1988/89 marketing year by Council Regulation (EEC) No 2251 /88 (4) ; whereas in order to avoid, to the extent of the reduction, a depreciation of stocks held at the end of marketing year by the persons entitled to the reimbur ­ sement of storage costs for those stocks, Regulation (EEC) No 1 254/89 provided, in respect of the quantities in stock which are disposed of until 30 September 1989, for the fixing of an intervention price for white sugar identical to that for the 1988/89 marketing year ; whereas in order to ensure this objective of non-depreciation of stocks in so far as exports are concerned, provision should be made as an accompanying measure for no adjustment to be made to the export refunds fixed in advance by virtue of the standing invitation to tender referred to in Commission Regulation (EEC) No 1035/88 (*) prior to 1 July 1989 for export from that date and until 30 September 1989 of sugar forming part of the production of the 1988/89 marketing year entitled to the reimbursement of the storage costs under Article 8 of Regulation (EEC) No 1785/81 ; Whereas in order to ensure the attainment of the said objective, steps should equally be taken to ensure that virtually all of the sugars remaining to be committed for export by way of the invitation to tender in respect of the production of the 1988/89 marketing year may be disposed of by this means before 1 October 1989 without adjustment of refund ; whereas for this purpose provision should equally be made for no adjustment to the export refunds fixed in advance by virtue of the standing invitation to tender referred to in Commission Regulation (EEC) No 999/89 (6) prior to 1 July 1989 for export between 15 September and 30 September 1989 of sugar Article 1 The following paragraph 6a shall be added to Article 15 of Regulation (EEC) No 1035/88 : '6a. The refunds in respect of the exports of sugar forming part of the production of the 1988/89 marketing year entitled to the reimbursement of storage costs under Article 8 of Regulation (EEC) No 1785/81 , carried out between 1 July 1989 and 30 September 1989 using the export licences issued under the partial invitations taking place before 1 July 1989 shall remain applicable without adjustment on application by the party concerned. For the purpose of application of the first subparagraph, the holder of the export licence or the assignee, when the licence has been transferred, must make a request in writing to the competent authorities of the Member State that issued the licence, before completion of the customs export formalities for the quantities concerned. The request must be accompanied by a declaration made on the honour of the applicant that the sugar in question forms part of the production of the 1988/89 marketing year entitled to the reimbursement of storage costs by virtue of Article 8 of Regulation (EEC) No 1785/81 . The Member States can request all supplementary information in support of this declaration.' Article 2 The following paragraph 6a shall be added to Article 15 of Regulation (EEC) No 999/89 : *6a. The refunds in respect of the exports of sugar forming part of the production of the 1988/89 marketing year entitled to the reimbursement of storage costs under Article 8 of Regulation (EEC) No 1785/81 , carried out between 15 September 1989 and 30 September 1989 using the export licences issued (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 114, 27 . 4. 1989, p. 1 . 0 OJ No L 126, 9 . 5 . 1989, p. 1 . (4) OJ No L 198, 26 . 7. 1988, p. 31 . Is) OJ No L 102, 21 . 4. 1988, p. 14. ( «) OJ No L 107, 19 . 4. 1989, p. 6 . No L 139/6 Official Journal of the European Communities 23 . 5 . 89 under the partial invitations taking place before 1 July 1989 shall remain applicable without adjustment on application by the party concerned. For the purpose of application of the first subparagraph, the holder of the export licence or the assignee, when the licence has been transferred, must make a request in writing to the competent authorities of the Member State that issued the licence, before completion of the customs export formalities for the quantities concerned. The request must be accompanied by a declaration made on the honour of the applicant that the sugar in question forms part of the production of the 1988/89 marketing year entitled to the reimbursement of storage costs by virtue of Article 8 of Regulation (EEC) No 1785/81 . The Member States can request all supplementary information in support of this declaration .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1989. For the Commission Ray MAC SHARRY Member of the Commission